United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
ATLANTA VETERANS AFFAIRS MEDICAL
CENTER, Decatur GA, Employer
__________________________________________
Appearances:
Douglas Sughrue, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 20-0589
Issued: November 10, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On January 22, 2020 appellant, through counsel, filed a timely appeal from a November 6,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 20-0589.
On March 30, 2018 appellant, then a 63-year-old medical technician, filed an occupational
disease claim (Form CA-2) alleging that she sustained stress, extreme anxiety, a mental disorder,
and triggered an aggravation of preexisting post-traumatic stress disorder (PTSD), due to factors
of her federal employment. She explained that job-related stress triggered her PTSD regarding
sexual harassment she had experienced in 2008 at the employing establishment. Appellant
indicated that she first became aware of her conditions on December 30, 2017 and realized that
they were caused or aggravated by factors of her employment on January 10, 2018. On the reverse
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

side of the claim form, the employing establishment indicated that she stopped work on
February 1, 2018.
In an April 24, 2018 development letter, OWCP informed appellant of the deficiencies of
her claim. It advised her of the type of factual and medical evidence necessary to establish her
claim and attached a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the requested evidence.
In a separate April 24, 2018 development letter to the employing establishment, OWCP
requested additional information about appellant’s claim. It afforded the employing establishment
30 days to submit the requested evidence.
By decision dated August 16, 2018, OWCP denied appellant’s emotional condition claim,
finding that the evidence of record was insufficient to establish a compensable employment factor.
Appellant thereafter contacted OWCP on August 20, 2018 and advised that her medical
provider would release her medical records and she disputed an investigative report of
January 10, 2018.
On August 13, 2019 appellant, through counsel, requested reconsideration. Counsel
submitted a letter brief in which he argued that appellant had established a compensable factor of
employment related to stress from the performance of her employment duties.
Appellant subsequently submitted additional evidence, including a September 27, 2017
witness statement from L.O., an employee at the employing establishment, a July 3, 2018 letter
from the Georgia Board of Nursing to appellant regarding an investigation, and documentation
related to appellant’s alleged forged signature.
By decision dated November 6, 2019, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It related that the
evidence it reviewed in support of reconsideration included an August 13, 2019 reconsideration
letter from appellant’s counsel and appellant’s August 20, 2018 statement.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In the case of William A. Couch,2 the Board held that when adjudicating a claim OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
In its November 6, 2019 decision, OWCP indicated only that the evidence reviewed in
support of appellant’s reconsideration request included an August 13, 2019 reconsideration letter
from her counsel and appellant’s August 20, 2018 statement. However, appellant also submitted
a September 27, 2017 witness statement from L.O., an employee at the employing establishment,
a July 3, 2018 letter from the Georgia Board of Nursing to appellant regarding an investigation,
and documentation related to appellant’s alleged forged signature.

2

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

2

It is crucial that OWCP addresses all relevant evidence received prior to the issuance of its
final decision, as the Board’s decisions are final with regard to the subject matter appealed.3 The
Board finds that this case is not in posture for decision, as OWCP did not address the above-noted
evidence in its November 6, 2019 decision.4 On remand, following any further development as
deemed necessary, OWCP shall issue an appropriate decision.
IT IS HEREBY ORDERED THAT the November 6, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: November 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, id.
4

See V.C., Docket No. 16-0694 (issued August 19, 2016).

3

